DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 10-19, in the reply filed on 06/08/2021 is acknowledged.  After reconsideration, Examiner realized claim 20 has similar limitations as that in claim 1.  Claim 20 is therefore rejoined to Group I for examination.  Claims 5-9 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,693,828 to Blyth et al. (hereafter Blyth) or US 5,636,320 to Wong et al. (hereafter Wong).
With Blyth reference:
Regarding independent claim 1, Blyth teaches an analog memory, comprising: 
a memory element configured to (i) store an analog signal by storing a first analog signal value representing said analog signal (FIG. 2: storing Va(0) to memory cell in step 210 at time 0 in response to an inherent write control signal, see 2:5-16) reading Va(t) from the memory cell at time t in response to an inherent read control signal, see 2:5-16), wherein the storing and/or the outputting is performed in response to one or more of a first control signal and a second control signal (it is seen write and read control signals are essential in memory operation); and 
a reference memory element configured to store a preselected fixed analog signal by storing a second analog signal value representing the preselected fixed analog signal in response to said first control signal (FIG. 2: storing VL(0), VH(0) and/or VO(0) at time 0 in response to the inherent write control signal in step 210, see 1:62-2:4).
  	Regarding dependent claim 2, Blyth teaches an inherent sense block configured to (i) monitor and detect any change in the second analog signal value stored in said reference memory element (FIG. 2: e.g. sensing and detecting changes ΔVL, ΔVH, ΔV0 in steps 230, 240, 241, 242, 243, 261) and (ii) adjust a changed second analog signal value stored in said reference memory element and a changed first analog signal value stored in said memory element by an amount necessary to compensate for the detected change (FIG. 2: reconstructing Va in step 270) in response a third control signal (which is seen as control signal to initiate the process of reconstruct Va in FIG. 2 when the retention period elapsed, see 4:31-37).
Regarding dependent claim 3, Blyth teaches a first plurality of said memory elements for storing the analog signal, and a first plurality of said reference memory elements for storing the preselected fixed analog signal (see 4:18-20). 
 Regarding dependent claim 4, Blyth teaches a plurality of inherent sense blocks configured to (i) monitor and detect any change in the second analog signal value stored in said FIG. 2: e.g. sensing and detecting changes ΔVL, ΔVH, ΔV0 in steps 230, 240, 241, 242, 243, 261) and (ii) adjust the second analog signal value stored in said reference memory elements and the first analog signal value stored in said memory elements by an amount necessary to compensate for the detected change (FIG. 2: reconstructing Va in step 270) in response a third control signal (which is seen as control signal to initiate the process of reconstruct Va in step 230 of FIG. 2 when the retention period elapsed, see 4:31-37).
Regarding dependent claim 10, Blyth teaches wherein the first analog signal value and/or the second analog signal value is stored as a voltage in a capacitor or in a transistor (see 5:16-19).  
Regarding dependent claim 11, Blyth teaches wherein one or more inherently threshold sense blocks for comparing said second analog signal value stored in said reference memory element to a fixed reference value (FIG. 2: e.g. obtaining ΔVL from comparing VL(0) and VL(t) in step 240, wherein VL(0) is a fixed reference value from a bandgap voltage generator or zener diode, see 2:64-67), and said comparison is made in response to a triggering condition (condition that the retention period elapses, see 4:31-37).  
Regarding dependent claim 15, Blyth teaches wherein said analog memory is configured to transmit the stored analog signal as an analog output signal (Va(t) is an analog signal).  
Regarding dependent claim 16, Blyth teaches wherein the first analog signal value is changed to a third analog signal value (FIG. 2: Va(0) is changed to Va(t)), the second analog signal value is changed to a fourth analog signal value (FIG. 2: VL(0) is change to VL(t)), one or more multiplying units are connected to the memory element and the reference memory element, and said one or more multiplying units are configured to change the third analog signal value changing V(a(t) as shown in equations Eq1 or Eq2).
Regarding dependent claim 17, Blyth implicitly wherein the first analog signal value is stored in the memory element in response to the first control signal (FIG. 2: storing Va(0) to memory cell in step 210 at time 0 in response to an inherent write control signal, see 2:5-16), the first analog signal value is changed to a third analog signal value, and 7371 of PCT/US2019/019242Preliminary AmendmentAttorney Docket: 4390-114US2the third analog signal value is outputted from the memory element in response to the second control signal (reading Va(t) from the memory cell at time t in response to an inherent read control signal, see 2:5-16).  
Regarding dependent claim 18, Blyth implicitly teaches an accumulator block which is configured to, responsive to a third control signal (control signal to initiate the process of reconstruct Va in FIG. 2 when the retention period elapsed, see 4:31-37), store and accumulate input analog signals, wherein said memory elements are configured to provide an accumulated analog signal as an output (FIG. 2: inherently accumulator for generating signal ΔVa in step 260), and the outputting of the signals from the memory element is performed in response to said second control signal (reading Va(t) from the memory cell at time t in response to an inherent read control signal, see 2:5-16).  
Regarding independent claim 20, Blyth teaches an analog memory, comprising: 
at least one memory element configured to (i) store an analog signal by storing a first analog signal value representing said analog signal (FIG. 2: storing Va(0) to memory cell in step 210 at time 0 in response to an inherent write control signal, see 2:5-16) and (ii) output said stored analog signal as an output analog signal (reading Va(t) from the memory cell at time t in response to an inherent read control signal, see 2:5-16), wherein the storing is performed in response to a first control signal and the outputting is performed in response to a second control signal (it is seen write and read control signals are essential in memory operation); and 
at least one reference memory element configured to store a preselected fixed analog signal by storing a second analog signal value representing the preselected fixed analog signal in response to said first control signal (FIG. 2: storing VL(0), VH(0) and/or VO(0) at time 0 in response to the inherent write control signal in step 210, see 1:62-2:4), and 
one or more sense blocks configured to (i) monitor and detect any change in the second analog signal value stored in said reference memory element (FIG. 2: e.g. sensing and detecting changes ΔVL, ΔVH, ΔV0 in steps 230, 240, 241, 242, 243, 261) and (ii) adjust a changed second analog signal value stored in said reference memory element and a changed first analog signal value stored in said memory element by an amount necessary to compensate for the detected change (FIG. 2: reconstructing Va in step 270) in response a third control signal (which is seen as control signal to initiate the process of reconstruct Va in FIG. 2 when the retention period elapsed, see 4:31-37).

With Wong reference: 
Regarding independent claim 1, Wong teaches an analog memory, comprising: 
a memory element configured to (i) store an analog signal by storing a first analog signal value representing said analog signal (FIG. 5a: storing Vanalog to memory cell in response to a write control signal, see 11:54-57) and (ii) output said stored analog signal as an output analog signal (FIG. 21b: reading Vout from the memory cell at time t in response to an inherent read control signal, see 2:5-16), wherein the storing and/or the outputting is performed in response to one or more of a first control signal and a second control signal (it is seen write and read control signals are essential in memory operation); and 
a reference memory element configured to store a preselected fixed analog signal by storing a second analog signal value representing the preselected fixed analog signal in response to said first control signal (FIG. 23: storing minimum/maximum/intermediate possible analog signal to memory cell 2310 in response to the write control signal, see 24:60-25:3).
Regarding dependent claim 3, Wong teaches a first plurality of said memory elements for storing the analog signal, and a first plurality of said reference memory elements for storing the preselected fixed analog signal (see 24:37-59). 
 Regarding dependent claim 10, Wong teaches wherein the first analog signal value and/or the second analog signal value is stored as a voltage in a capacitor or in a transistor (FIG. 23: transistors 2320 and 2310).  
Regarding dependent claim 15, Wong teaches wherein said analog memory is configured to transmit the stored analog signal as an analog output signal (Vanalog is an analog signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth in view of US 9,977,711 to Park (hereafter Park).
Blyth teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 12, Park teaches memory cells storing information in analog format (i.e. in electrical charges), and is used as digital memory.  As time elapses, the charges stored in the memory cells may change, and change may cause error in data read (see 4:32-37). Park further teaches an indicator (such as number of detected error bits) when a comparison differs by less than a first amount, and said indicator is a signal that indicates that data stored in the memory element is suitable for further use (no reclaim the memory block(s) when the number of detected error bits are less than a reference value, see 4:38-47).  
Since Blyth and Park are both from the same field of endeavor, the purpose disclosed by Park would have been recognized in the pertinent art of Blyth.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply concept of Park to the memory device of Blyth in order to securing integrity of data stored in the memory cells. It is seen that if the concept of Park is applied to Blyth, the indicator via number of detect error bits for a digital memory should be replaced with the percentage of charge loss/gain for an analog memory. 
Regarding dependent claim 13, Park also teaches an indicator when said comparison differs by more than or equal to a first amount, and said indicator is a signal that indicates that data stored in the memory element is not suitable for further use (reclaim the memory block(s) such as when the number of detected error bits are less than a reference value, see 4:38-47).  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blyth in view of Park in view of US 5,862,070 to Shou et al. (hereafter Shou).
Regarding independent claim 19, Blyth teaches a memory for storing digital and analog values (see FIGS. 26-27), comprising: 
an inherent memory management unit (which is seen essential to control operations of the memory, such as read, write and operation shown in FIG. 2), 
an array comprising a first plurality of memory elements (see 4:6-15) for storing an input analog signal by storing an analog value representing the input analog signal (FIG. 2: storing Va(0) to memory cell in step 210 at time 0 in response to an inherent write control signal, see 2:5-16), and for outputting said stored input analog signal as an output analog signal (reading Va(t) from the memory cell at time t in response to an inherent read control signal, see 2:5-16), wherein the storing is performed in response to a first command signal from said memory management unit and the outputting is performed in response to a second command signal from said memory management unit (it is seen write and read control signals are essential in memory operation),
a second plurality of reference memory elements (see 4:6-20) configured to store a fixed input analog reference signal by storing an analog value in response to FIG. 2: storing VL(0), VH(0) and/or VO(0) at time 0 in response to the inherent write control signal in step 210, see 1:62-2:4), 
at least one inherent threshold sense block configured to compare said fixed input analog reference signal and said stored input reference analog signals from said reference memory elements, responsive to said second command signal (FIG. 2: e.g. reading, sensing and detecting changes ΔVL, ΔVH, ΔV0 in steps 230, 240, 241, 242, 243, 261 in response to the inherent read control signal for reference cells starting in step 230), 


Blyth does not teach the strike through limitations.
Park teaches memory cells storing information in analog format (i.e. in electrical charges), and is used as digital memory.  As time elapses, the charges stored in the memory cells may change, and change may cause error in data read (see 4:32-37). Park further teaches an indicator (such as number of detected error bits) when a comparison differs by less than a first amount, and said indicator is a signal that indicates that data stored in the memory element is no reclaim the memory block(s) when the number of detected error bits are less than a reference value, see 4:38-47).  
Shou teaches a plurality of analog memory elements for storing analog signals (FIG. 5: analog memory 44), a plurality of digital memory elements for storing digital signals (FIG. 5: digital memory 41); and a plurality of memory synchronization blocks interconnected with said first plurality of analog memory elements and said plurality of digital memory elements (FIG. 5: elements 42, 46, 50 and 47).
Since Blyth, Park and Shou are all from the same field of endeavor, the purpose disclosed by Park and Shou would have been recognized in the pertinent art of Blyth.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
apply concept of Park to the memory device of Blyth in order to securing integrity of data stored in the memory cells. It is seen that if the concept of Park is applied to Blyth, the indicator via number of detect error bits for a digital memory should be replaced with the percentage of charge loss/gain for an analog memory. 
include both analog memory and digital memory as needed for performing a certain function for intended use, such as discrete cosine transformations suggested in Shou.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 10, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824